Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 05/31/2022. Currently, claims 1, 4-6, 10-13 and 16-18 are pending in the application. Claims 2-3, 7-9, 14-15 and 19-20 have been cancelled from Consideration.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 4-6, 10-13 and 16-18 are rejected under 35 U.S.C. 103 as being obvious over ZHANG et al (US 20160247873 A1) in view of KIM et al (US 20180158741 A1).

Regarding claim 1, Figure 4 of ZHANG discloses an array substrate, comprising: 
a base layer (10), a thin film transistor (20, [0040]), an auxiliary electrode (60, left one in region 02), and an additional electrode (60, right one in region 02); and 
the thin film transistor, the auxiliary electrode and the additional electrode disposed on the base layer, the auxiliary electrode (60, left one) disposed between the thin film transistor (20) and the additional electrode (60, right one), and the auxiliary electrode connected to the additional electrode by an electrical connecting structure (part of 50 in region 02), wherein the array substrate further comprises a first blocking wall (considering the left most via in region 02 as the blocking wall in Figure 4 of ZHANG or the portion of 70 between two vias).

ZHANG does not explicitly teach that the first blocking wall is configured to prevent a side of the additional electrode (60, right one in region 02) from corrosion.

However, the above limitation does not distinguish the present invention over the prior art of ZHANG who teaches the structure which is capable of performing the intended use as claimed. Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

ZHANG, further, does no teach wherein the array substrate further comprises a crack detecting circuit, and wherein the crack detecting circuit is disposed on the base layer and is configured to detect whether the array substrate has a crack; wherein the additional electrode is disposed between the crack detecting circuit and the auxiliary electrode; and wherein the first blocking wall is disposed on the side of the additional electrode near the crack detecting circuit and/or on the side of the additional electrode near the auxiliary electrode.

However, KIM is a pertinent art which teaches a display panel including a bending area and an edge area other than the bending area. Defects, such as a crack, may occur in the bending area or the edge area when the display panel is bent, flexed, twisted, etc. One or more exemplary embodiments enable detection of defects in the bending area or the edge area ([0006]-[0010]). KIM further teaches that the main crack detection lines MCDa and MCDb (Figure 1) may be provided at (or near) the periphery of the display area DA in the peripheral area PA. For instance, the main crack detection lines MCDa and MCDb may extend along edges of the display area DA and surround peripheral portions of the display area DA, e.g., the left side, the right side, and a portion of the top side of the display area DA. It is also contemplated that the main crack detection lines MCDa and MCDb may surround a portion of the bottom side of the display area DA ([0049]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the array substrate of ZHANG with a crack detecting circuit, and wherein the crack detecting circuit is disposed on the base layer and is configured to detect whether the array substrate has a crack; wherein the additional electrode is disposed between the crack detecting circuit and the auxiliary electrode; and wherein the first blocking wall is disposed on the side of the additional electrode near the crack detecting circuit and/or on the side of the additional electrode near the auxiliary electrode according to the teaching of KIM in order to detect crack in the display panel ([0006]-[0010] of KIM).

Regarding claim 4, Figure 4 of ZHANG discloses that the array substrate as claimed in claim 1, wherein the array substrate further comprises: a planarization layer (70, [0039]), the planarization layer disposed on the thin film transistor, the auxiliary electrode, and the base layer, and a via hole (on 60 in 70) defined in the planarization layer and exposing the auxiliary electrode (60, left one); and an anode layer (50,in region 01, [0043]), the anode layer disposed on the planarization layer and connected to the auxiliary electrode through the via hole.

Regarding claim 5, Figure 4 of ZHANG discloses that the array substrate as claimed in claim 4, wherein the array substrate further comprises an anode extension portion (portion of 50 in region 02); and the anode extension portion is disposed on a side of the anode layer near the additional electrode and extends along a direction toward the additional electrode, and the anode extension portion covers the base layer (10) and the additional electrode (60, right one).

Regarding claim 6, Figure 4 of ZHANG discloses that the array substrate as claimed in claim 5, wherein the anode extension portion is formed integrally with the anode layer (60) and forms the electrical connecting structure (portion of 50 in region 02).


Regarding claim 10, Figure 4 of ZHANG in view of KIM teaches that the array substrate as claimed in claim 1, wherein a thickness of the first blocking wall (considering the left most via in region 02 as the blocking wall in Figure 4 of ZHANG or the portion of 70 between two vias) is greater than a thickness of the additional electrode.

Regarding claim 11, The array substrate as claimed in claim 4, wherein the array substrate further comprises a second blocking wall (considering the left most via in region 02 as the blocking wall in Figure 4 of ZHANG or the portion of 70 between two vias); the second blocking wall is disposed on a side of the anode layer toward the additional electrode or on a side of the anode extension portion near the additional electrode.

Regarding claim 12, Figure 4 of ZHANG discloses that the array substrate as claimed in claim 1, wherein the thin film transistor (20) is located on an edge of the base layer.

Regarding claim 13, Figure 4 of ZHANG discloses a display panel, comprising: 
an array substrate (01+02 regions); and 
the array substrate comprising a base layer (10), a thin film transistor (20, [0039]), an auxiliary electrode (60, left one in region 02), and an additional electrode (60, right one in region 02), the thin film transistor, the auxiliary electrode and the additional electrode disposed on the base layer, the auxiliary electrode disposed between the thin film transistor and the additional electrode, and the auxiliary electrode (60, left one) connected to the additional electrode by an electrical connecting structure (portion of 50 in region 02), wherein the array substrate further comprises a first blocking wall (considering the left most via in region 02 as the blocking wall in Figure 4 of ZHANG or the portion of 70 between two vias).

ZHANG does not explicitly teach that the first blocking wall is configured to prevent a side of the additional electrode (60, right one in region 02) from corrosion.

However, the above limitation does not distinguish the present invention over the prior art of ZHANG who teaches the structure which is capable of performing the intended use as claimed. Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

ZHANG, further, does no teach wherein the array substrate further comprises a crack detecting circuit, and wherein the crack detecting circuit is disposed on the base layer and is configured to detect whether the array substrate has a crack; wherein the additional electrode is disposed between the crack detecting circuit and the auxiliary electrode; and wherein the first blocking wall is disposed on the side of the additional electrode near the crack detecting circuit and/or on the side of the additional electrode near the auxiliary electrode.

However, KIM is a pertinent art which teaches a display panel including a bending area and an edge area other than the bending area. Defects, such as a crack, may occur in the bending area or the edge area when the display panel is bent, flexed, twisted, etc. One or more exemplary embodiments enable detection of defects in the bending area or the edge area ([0006]-[0010]). KIM further teaches that the main crack detection lines MCDa and MCDb (Figure 1) may be provided at (or near) the periphery of the display area DA in the peripheral area PA. For instance, the main crack detection lines MCDa and MCDb may extend along edges of the display area DA and surround peripheral portions of the display area DA, e.g., the left side, the right side, and a portion of the top side of the display area DA. It is also contemplated that the main crack detection lines MCDa and MCDb may surround a portion of the bottom side of the display area DA ([0049]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the array substrate of ZHANG with a crack detecting circuit, and the crack detecting circuit is disposed on the base layer and is configured to detect whether the array substrate has a crack; wherein the additional electrode is disposed between the crack detecting circuit and the auxiliary electrode; wherein the first blocking wall is disposed on the side of the additional electrode near the crack detecting circuit and/or on the side of the additional electrode near the auxiliary electrode according to the teaching of KIM in order to detect crack in the display panel ([0006]-[0010] of KIM).

Regarding claim 16, Figure 4 of ZHANG discloses that the display panel as claimed in claim 13, wherein the array substrate further comprises: a planarization layer (70), the planarization layer disposed on the thin film transistor, the auxiliary electrode, and the base layer, and a via hole (on 60 in 70) defined in the planarization layer and exposing the auxiliary electrode; and an anode layer (50), the anode layer disposed on the planarization layer and connected to the auxiliary electrode through the via hole.

Regarding claim 17, Figure 4 of ZHANG discloses that the display panel as claimed in claim 16, wherein the array substrate further comprises an anode extension portion (50 in region 02); and the anode extension portion is disposed on a side of the anode layer near the additional electrode and extends along a direction toward the additional electrode, and the anode extension portion covers the base layer (10) and the additional electrode (60, right one in region 02).

Regarding claim 18, Figure 4 of ZHANG discloses that the display panel as claimed in claim 17, wherein the anode extension portion (50 in region 02) is formed integrally with the anode layer and forms the electrical connecting structure.



Response to Arguments

Applicant's arguments filed on 05/31/2022 have been fully considered but they are not persuasive. 

Applicant’s first argument regarding claims 1 and 13 includes: With reference to FIG. 4 of Zhang, the first blocking wall 70 (a portion of 70 on a left side of the region) asserted by the examiner is an organic insulation layer fully covering all metal lines 60 (including the additional electrode 60 on the left side of the region 02 as asserted by the examiner) and the electrode 50 instead of on a blocking wall configured to prevent a side of the additional electrode from corrosion and disposed on either side of the additional electrode 60. Therefore, Zhang fails to improve water/moisture repellent characteristic, durability, and lifespan of the array substrate.

In response, the Examiner respectfully disagrees and points out that because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989).  (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.”); < In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). In this case the vias in region 02 or portion of 70 of ZHANG has a shape of wall and will prevent a side of the additional electrode 60 in the Figure 4 of ZHANG since the wall is on a side of the additional electrode. Further, the limitation “configured to prevent a side of the additional electrode from corrosion” does not distinguish the present invention over the prior art of ZHANG who teaches the structure which is capable of performing the intended use as claimed. Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

Applicant’s second argument regarding claims 1 and 13 includes: Zhang fails to disclose any crack detecting circuit so no position relation between the first blocking wall and the crack detecting circuit is further disclosed such that a configuration of the additional electrode disposed between the crack detecting circuit and the auxiliary electrode, as claimed in Claim 1 or 13, is not disclosed by Zhang. Therefore, Zhang fails to have a crack detection function for the side of the additional electrode.

In response, the Examiner respectfully disagrees and points out that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). 
In this case, KIM teaches that the main crack detection lines MCDa and MCDb (Figure 1) may be provided at (or near) the periphery of the display area DA in the peripheral area PA. For instance, the main crack detection lines MCDa and MCDb may extend along edges of the display area DA and surround peripheral portions of the display area DA, e.g., the left side, the right side, and a portion of the top side of the display area DA. It is also contemplated that the main crack detection lines MCDa and MCDb may surround a portion of the bottom side of the display area DA ([0049]). Thus, KIM teaches where to put the crack detection circuit which is the peripheral area PA along edges of the display area.  Thus, it is obvious to modify the array substrate of ZHANG with a crack detecting circuit, and wherein the crack detecting circuit is disposed on the base layer and is configured to detect whether the array substrate has a crack; wherein the additional electrode is disposed between the crack detecting circuit and the auxiliary electrode (when the crack detecting circuit is put at the peripheral area at the edge of Zhang); and  wherein the first blocking wall is disposed on the side of the additional electrode near the crack detecting circuit and/or on the side of the additional electrode near the auxiliary electrode according to the teaching of KIM in order to detect crack in the display panel ([0006]-[0010] of KIM). 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813